Digitally signed by
                                                                           Reporter of Decisions
                        Illinois Official Reports                          Reason: I attest to
                                                                           the accuracy and
                                                                           integrity of this
                                                                           document
                               Appellate Court                             Date: 2018.07.19
                                                                           13:43:29 -05'00'




                  People v. Patterson, 2018 IL App (1st) 101573-C



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            RONALD PATTERSON, Defendant-Appellant.



District & No.     First District, Second Division
                   Docket No. 1-10-1573



Filed              May 22, 2018



Decision Under     Appeal from the Circuit Court of Cook County, No. 09-CR-1455; the
Review             Hon. Ellen Mandeltort, Judge, presiding.



Judgment           Affirmed.


Counsel on         Michael J. Pelletier, Patricia Mysza, and Christopher Kopacz, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                   and Noah Montague, Assistant State’s Attorneys, of counsel), for the
                   People.



Panel              PRESIDING JUSTICE NEVILLE delivered the judgment of the
                   court, with opinion.
                   Justices Pierce and Griffin concurred in the judgment and opinion.
                                               OPINION

¶1         A jury found Ronald Patterson guilty of aggravated criminal sexual assault, an offense
       committed when he was 15 years old. The trial court sentenced Ronald, under statutes for the
       sentencing of adult offenders, to 36 years in prison. Our supreme court has affirmed the
       conviction and remanded the case to this court for consideration of sentencing issues. We hold
       that the trial court did not abuse its discretion when it sentenced Ronald, a 15-year-old bipolar
       child, to 36 years in prison, a sentence near the middle of the statutory range, for aggravated
       criminal sexual assault.

¶2                                            BACKGROUND
¶3         In 2008, E.C. worked for Streamwood Behavioral Health Systems (SBHS). On December
       14, 2008, after 5 p.m., E.C. drove an SBHS van to Hinsdale to pick up Ronald at the end of
       Ronald’s visit with his family. E.C. and Ronald returned to the SBHS facility, where Ronald
       lived, around 6:30 p.m. Once Ronald returned to his living unit, with the doors locked, E.C.
       told a coworker that Ronald had raped her. E.C. and her coworker called police, who came to
       SBHS and talked to E.C. An ambulance took E.C. to a hospital where a doctor examined her
       and photographed her bruises and some areas of scraped skin.
¶4         Police arrested Ronald at the SBHS facility that evening. A grand jury charged Ronald with
       three counts of aggravated criminal sexual assault. The Juvenile Court Act of 1987 required the
       transfer of the case to criminal court for the trial of Ronald as an adult. 705 ILCS 405/5-130(1)
       (West 2008).
¶5         At trial, E.C. testified that while she was driving Ronald from Hinsdale to the SBHS
       facility, he grabbed her arm and told her to exit from the highway. Because he weighed much
       more than twice E.C.’s weight, E.C. decided to take the exit. Ronald directed E.C. to a parking
       lot near some empty buildings. She opened the van’s door and tried to run, but Ronald grabbed
       her coat. Ronald pushed E.C. against the van’s side door, pinning her against the van.
¶6         E.C. testified that Ronald slid the door open and pushed E.C. into the van. When she tried
       to scramble to the door on the other side of the van, Ronald grabbed her feet and pulled her
       back, saying “Don’t make me hurt you.” He ripped off her jeans, and then he pulled down his
       pants and choked her to get her to open her mouth. He put his penis in her mouth for perhaps 30
       seconds. He pushed her legs apart and put his tongue in her vagina. He then shoved his penis
       into her vagina for 30 seconds. When he pulled out, without ejaculating, he laid on top of E.C.,
       hugged her, and told her he loved her.
¶7         The doctor who examined E.C. on December 14 testified that he found several bruises on
       E.C.’s arms and hip.
¶8         Ronald testified that E.C. pulled off the highway of her own accord, pulled down Ronald’s
       pants, and performed oral sex briefly. They did not have vaginal intercourse, and he never
       performed oral sex on her.
¶9         The jury found Ronald guilty on all three counts of aggravated criminal sexual assault. The
       court denied his motion for a new trial.
¶ 10       The trial court granted Ronald’s motion to have a social investigation performed by the
       juvenile probation department rather than a presentence investigation performed by the adult
       probation department. (In prior appeals, the parties and this court referred to the social

                                                   -2-
       investigation as a presentence investigation.) The social investigator, writing in 2010, when
       Ronald was 16, reported that Ronald tested positive for cocaine at birth. A relative of Ronald’s
       mother adopted him at 18 months of age, and he grew up with his adoptive parents until they
       found they could not protect his siblings from his increasingly violent behavior. He had
       extensive psychiatric treatment from the time he turned 11. The Department of Children and
       Family Services took custody of Ronald, at his adoptive parents’ request, in 2006, when he was
       13. He took Thorazine, Benadryl, Prozac, Trileptal, and Abilify, amongst other medications, to
       try to control his aggressive behavior and his moods. An IQ test in 2006 resulted in a full-scale
       score of 72.
¶ 11        School records and records from SBHS showed that Ronald acted somewhat violently on
       several occasions. He threw hot water on a teacher in 2004, tried to bite SBHS staff members
       when they restrained him in 2006, threatened to stab a staff member in 2006, and stabbed a
       staff member with a pencil in 2008. The behaviors led to some loss of privileges at SBHS and
       other discipline. Records also showed that at times SBHS rewarded Ronald for extended
       periods of good behavior.
¶ 12        The social investigator said in her report that Ronald had no prior police contacts.
       According to a printout from the police department, Ronald had one prior arrest, for throwing
       hot water on a teacher when he was 11, and the arrest resulted in a station adjustment.
¶ 13        A neuropsychological evaluation of Ronald, performed in 2006, found that Ronald
       “presented with minimal frustration tolerance ***. *** [H]e is easily distressed and defensive
       when talking about his history. He feels guilty over his action, yet has little sense of triggers,
       precipitants, coping skills or insight into behavior or emotions.” Doctors diagnosed Ronald’s
       condition as “Bipolar disorder, mixed, severe [and] Attention Deficit Hyperactivity Disorder.”
       The social investigator reported that an evaluation performed in May 2008 concluded
               “Ronald’s cognitive style is a major influence in his current social and emotional
               functioning. His ability to think logically and clearly becomes significantly
               compromised when Ronald is experiencing intense emotions. His cognitive factors are
               particularly problematic given he lacks a consistent and clear style of coping. His
               coping skills are inconsistent and unpredictable. When faced with affective-laden
               situations or by his own feelings, Ronald is unable to efficiently process his feelings.”
¶ 14        After the offense, Dr. Roin Inaba, a psychologist working for the Juvenile Temporary
       Detention Center, started treating Ronald. Dr. Inaba “report[ed] Ronald has experienced
       tremendous growth over the past year and his willingness to acknowledge and cope with his
       emotions has drastically improved. Ronald has had many experiences with rejection by adults
       and finds it hard to trust.” According to Dr. Inaba, “Ronald is a caring and sensitive person. He
       has a generous heart and will help others,” but he “continues to struggle with depression.”
¶ 15        The social investigator summarized:
                   “It is apparent that Ronald Patterson has a long history of mental illness and is in
               need of continuous psychiatric treatment.
                   *** [I]f it is the court’s decision to sentence this defendant to the Illinois
               Department of Corrections it is my hope that he will be sentenced to the Illinois
               Department of Juvenile Justice. IDJJ offers specialized treatment of adolescents with
               sexually aggressive behavior problems at Kewanee-IYC. Kewanee-IYC is designated



                                                   -3-
               as a specialized treatment facility, focused on the treatment of youth with sexual
               offending behavior, mental health issues, and substance abuse.”
¶ 16       A social worker who worked with Ronald over an extended period of time wrote to the
       court:
               “Ronald is a young man who is intelligent, kind and has a great sense of humor. There
               were times when Ronald was able to maintain his positive behavior over extended
               periods of time with the proper motivation.
                   On the other hand, *** he has been disruptive, disrespectful and difficult to deal
               with at times. Why such different opinions of Ronald; because he is a typical teenager.
               Now combine that with the fact that he has experienced a great deal of pain and loss in
               his early childhood, with limited parental guidance during his adolescence, and ***
               this is a formula for disaster. ***
                   Nevertheless, Ronald is a young man with considerable potential for growth and
               development. It is my hope that the court will take that into consideration and that he
               will be given every opportunity to become a better person and contribute positively to
               society.”
¶ 17       A child welfare specialist who worked with Ronald wrote:
               “I’ve known Ronald since December 2006. Since that time, I’ve seen positive changes
               in this youngster. *** Ronald appears much older than his actual age. Truly Ronald is a
               much younger child mentally that needs consistent psychiatric services. He tries to
               present himself as being normal but he mentally is a child. Ronald is like a child,
               always seeking acceptance and loving care. ***
                   I beg the court to have mercy on this youngster. He definitely continues to need
               clinical services as long as possible so he can continue to develo[p] into a productive
               adult. *** Developmentally and cognitively, Ronald is a child with consistent clinical
               needs.”
¶ 18       At the sentencing hearing, E.C. testified:
               “Ronald left me with bruises and abrasions [and] lifelong emotional injuries. No words
               can explain the horror and terror I experienced that evening. No amount of therapy,
               medication, or material items in the world can transform me into the person I was prior
               to being raped.
                   *** [O]ne month following the rape *** I fell to the floor in the kitchen, crying and
               confused. I had just thrown up, and the nausea wouldn’t go away. *** The suffering
               doesn’t stop.
                   ***
                   *** Let the punishment match the offense.”
¶ 19       The trial court sentenced Ronald to 12 years in prison on each count, with the sentences to
       run consecutively, for a total sentence of 36 years. Ronald must serve at least 85% of his
       sentence, for a total of 30 years, 7 months. See People v. Patterson, 2014 IL 115102, ¶ 108.
¶ 20       In a prior appeal, the appellate court remanded the case to the juvenile court for a hearing
       on whether to transfer the case to criminal court for sentencing. People v. Patterson, 2016 IL
       App (1st) 101573-B, ¶ 32. The Illinois Supreme Court vacated the judgment and directed this
       court to reconsider the case in light of People v. Hunter, 2017 IL 121306.


                                                   -4-
¶ 21                                              ANALYSIS
¶ 22       The decision in Hunter clarifies that this court cannot remand this case to the juvenile
       court. “A discretionary transfer hearing in the juvenile court is no longer feasible because the
       juvenile court may not exercise jurisdiction over” Ronald because he is now 24 years old.
       Hunter, 2017 IL 121306, ¶ 38. We address the only remaining issue in the case: did the trial
       court abuse its discretion when it sentenced Ronald to 36 years in prison?
¶ 23       Our supreme court, in People v. Fern, 189 Ill. 2d 48, 53-56 (1999), set out the applicable
       principles:
               “Although the legislature has prescribed the permissible ranges of sentences, great
               discretion still resides in the trial judge in each case to fashion an appropriate sentence
               within the statutory limits. [Citations.] The trial court must base its sentencing
               determination on the particular circumstances of each case, considering such factors as
               the defendant’s credibility, demeanor, general moral character, mentality, social
               environment, habits, and age. [Citations.] A reviewing court gives great deference to
               the trial court’s judgment regarding sentencing because the trial judge, having observed
               the defendant and the proceedings, has a far better opportunity to consider these factors
               than the reviewing court, which must rely on the ‘cold’ record. [Citations.]
                    In considering the propriety of a sentence, the reviewing court must proceed with
               great caution and must not substitute its judgment for that of the trial court merely
               because it would have weighed the factors differently. ***
                                                             ***
                    *** The sentencing judge is to consider ‘all matters reflecting upon the defendant’s
               personality, propensities, purposes, tendencies, and indeed every aspect of his life
               relevant to the sentencing proceeding.’ People v. Barrow, 133 Ill. 2d 226, 281 (1989).
               In reviewing a claim that a sentence within statutory limits is excessive, the court must
               consider whether, given the particular facts of the case, the sentence is greatly at
               variance with the spirit and purpose of the law or manifestly disproportionate to the
               nature of the offense.”
¶ 24       The sentencing court’s discretion “is not totally unbridled.” People v. Streit, 142 Ill. 2d 13,
       19 (1991). The trial court and this court must comply with the constitutional requirement that
       “[a]ll penalties shall be determined both according to the seriousness of the offense and with
       the objective of restoring the offender to useful citizenship.” Ill. Const. 1970, art. I, § 11. Thus,
       “[t]he trial court must balance the goals of retribution and rehabilitation of the defendant when
       determining a sentence.” People v. Brown, 2015 IL App (1st) 130048, ¶ 41.
¶ 25       Here, the trial judge had before her the social investigation which reported Ronald’s
       childhood traumas and his struggles with mental illness. His record at various institutions
       showed several instances of violent conduct and substantial periods of good conduct and
       progress. The record includes recommendations from a social worker and a child welfare
       specialist who asked the court to impose a lenient sentence. Ronald’s psychologist noted
       improvement in Ronald’s behavior. We cannot say that the judge ignored this evidence.
¶ 26       A number of cases decided after the court sentenced Ronald have emphasized the special
       concerns for sentencing juveniles because of their “diminished culpability and heightened
       capacity for change.” Miller v. Alabama, 567 U.S. 460, 479 (2012). “Neuroscience research
       suggests that the human brain’s ability to govern risk and reward is not fully developed until


                                                     -5-
       the age of 25. [Citation.] Social science research has shown that most criminals, including
       violent ones, mature out of lawbreaking before reaching middle age.” Brown, 2015 IL App
       (1st) 130048, ¶ 46.
¶ 27       The reasoning of People v. Gipson, 2015 IL App (1st) 122451, applies here. The Gipson
       court said:
                   “To be sure, this was a serious offense. *** [The victim’s] injuries were severe. ***
               [T]he record does not indicate that the incident was planned long before it occurred;
               rather, it appears to have resulted from rash decision making. The record also shows
               that as a juvenile with mental illness, defendant was prone to impulsive behavior. ***
                   *** [D]efendant’s impaired ability to process information may have affected his
               judgment. These factors diminish both defendant’s culpability and the need for
               retribution. Furthermore, the record suggests that defendant’s mental health has
               improved in the more recent past, at least to some degree. Thus, defendant may yet be
               rehabilitated and restored to useful citizenship.” Gipson, 2015 IL App (1st) 122451,
               ¶¶ 73-74.
¶ 28       The trial court here apparently gave little weight to the opinions of the professionals who
       worked most closely with Ronald. We must defer to the trial court’s weighing of the evidence
       concerning the sentencing factors. See Fern, 189 Ill. 2d at 53-56. The law in effect at the time
       of sentencing mandated prosecution of Ronald in criminal court, despite his age, and it
       mandated adult sentencing. The trial court imposed a sentence near the middle of the statutory
       range. We cannot say that the trial court abused its discretion in sentencing Ronald.
¶ 29       Ronald, like Gipson, should have an opportunity to show that he has worked to rehabilitate
       himself and control his violent impulses with sufficient time to make his life one of useful
       citizenship. Other states have enacted legislation giving almost all juvenile offenders the
       opportunity to petition for parole. The California Penal Code provides,
               “When a defendant who was under 18 years of age at the time of the commission of the
               offense for which the defendant was sentenced to imprisonment for life without the
               possibility of parole has been incarcerated for at least 15 years, the defendant may
               submit to the sentencing court a petition for recall and resentencing.” Cal. Penal Code
               § 1170(d)(2)(A)(i) (West 2018).
       Missouri statutes similarly provide that
               “Any person sentenced to a term of imprisonment for life without eligibility for parole
               before August 28, 2016, who was under eighteen years of age at the time of the
               commission of the offense or offenses, may submit to the parole board a petition for a
               review of his or her sentence, regardless of whether the case is final for purposes of
               appeal, after serving twenty-five years of incarceration on the sentence of life without
               parole.” Mo. Rev. Stat. § 558.047 (2016).
       The Supreme Court of New Jersey helpfully collected other authorities in a footnote:
                   “See, e.g., Cal. Penal Code §§ 1170(d)(2)(A)(i) (allowing juveniles sentenced to
               life without parole to petition court for resentencing after 15 years), 3051(b) (2016)
               (providing parole eligibility for juveniles after 15, 20, or 25 years, depending on length
               of original sentence); Del. Code. Ann. tit. 11, § 4204A(d)(1)-(2) (2016) (providing for
               judicial review of sentence for juvenile offenders after 30 years for first-degree
               homicide and after 20 years for other offenses); Fla. Stat. § 921.1402 (2016) (providing

                                                   -6-
              for judicial review of sentences for juvenile offenders of at least 15 years after 15, 20,
              or 25 years, depending on length of original sentence, and establishing right to
              counsel); Mont. Code Ann. § 46-18-222(1) (2016) (exempting juvenile offenders from
              sentences of life without parole and restrictions on parole eligibility); N.C. Gen. Stat.
              § 15A-1340.19A (2016) (providing parole eligibility after 25 years for juvenile
              offenders convicted of first-degree murder); Wash. Rev. Code § 9.94A.730(1) (2016)
              (allowing juvenile offenders to petition sentence review board for release after 20
              years); W. Va. Code § 61-11-023(b) (2016) (providing parole eligibility after 15 years
              for juvenile offenders sentenced to more than 15 years); Wyo. Stat. Ann. § 6-10-301(c)
              (2016) (providing parole eligibility after 25 years for juvenile offenders sentenced to
              life in prison).” State v. Zuber, 152 A.3d 197, 215 n.4 (N.J. 2017).
¶ 30      The Illinois General Assembly should consider similar legislation to permit juveniles
       subjected to lengthy sentences to show rehabilitation.

¶ 31                                         CONCLUSION
¶ 32       The trial court sentenced Ronald, a 15-year-old bipolar child, to 36 years in prison for three
       acts of aggravated criminal sexual assault, where the three acts occurred in the course of two or
       three minutes. Because the sentence falls near the middle of the statutory sentencing range, we
       find no abuse of discretion. Accordingly, we affirm the trial court’s judgment.

¶ 33      Affirmed.




                                                   -7-